IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS

                                    NO. WR-87,447-02



         IN RE STATE OF TEXAS, EX REL. SHAREN WILSON, Relator



             ON PETITION FOR A WRIT OF MANDAMUS
                     IN CAUSE NO. 1287820X1
  IN THE COUNTY CRIMINAL COURT NO. 10 FROM TARRANT COUNTY



       Per curiam.

                                         ORDER

       Relator filed a petition for a writ of mandamus pursuant to the original jurisdiction of

this Court. The petition requests that we issue a writ of mandamus in the underlying case,

ordering the statutory county court to reform its judgment, which ordered less than the full

amount of a bail bond, to reflect the full amount of the bond. The intermediate court of

appeals has denied Relator’s mandamus application without explanation. In re Sharen

Wilson, Criminal District Attorney, Tarrant County, Texas 02-17-00369-CV (Tex.

App.—Fort Worth Dec. 19, 2017)(not designated for publication).
                                                                                              2

       It appears that Relator may be entitled to relief. T EX. C ODE C RIM. P RO. Art. 22.02;

State ex rel. Vance v. Routt, 571 S.W.2d 903 (Tex. Crim. App. 1978). This Court orders that

the respondent, the Honorable Phil Sorrells, Judge of the County Criminal Court No. 10 of

Tarrant County, file a response with this Court. The real parties in interest, defendant Miguel

Rincon Gamboa and surety Rene Flores may also submit responses. The motion for leave

to file a petition for a writ of mandamus will be held in abeyance until the respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the

date of this order.




Filed: February 28, 2018
Do Not Publish